          Case 1:18-cv-00187-REB Document 92 Filed 11/05/18 Page 1 of 4




Laurence (“Laird”) J. Lucas (ISB # 4733)
llucas@advocateswest.org
Todd C. Tucci (ISB # 6526)
ttucci@advocateswest.org
Talasi B. Brooks (ISB # 9712)
tbrooks@advocateswest.org
Sarah Stellberg (ISB #10538)
sstellberg@advocateswest.org
Advocates for the West
P.O. Box 1612
Boise, ID 83701
(208) 342-7024
(208) 342-8286 (fax)

Attorneys for Plaintiffs

                           UNITED STATES DISTRICT COURT
                                DISTRICT OF IDAHO

WESTERN WATERSHEDS PROJECT,           )            Case No. 1:18-cv-187-REB
and CENTER FOR BIOLOGICAL             )
DIVERSITY,                            )
                                      )            STIPULATED SUPPLEMENT TO
        Plaintiffs,                   )            PROPOSED LITIGATION
v.                                    )            PLAN
                                      )
RYAN K. ZINKE, Secretary Of Interior; )
DAVID BERNHARDT, Deputy Secretary )
of Interior; and UNITED STATES        )
BUREAU OF LAND MANAGEMENT,            )
an agency of the United States,       )
                                      )
        Defendants,                   )
                                      )
STATE OF WYOMING, and WESTERN )
ENERGY ALLIANCE,                      )
                                      )
        Defendant-Intervenors.        )


       During the scheduling conference conducted on October 30, 2018, the Court requested

that the parties confer and seek agreement on a schedule for production of the Phase Two




STIPULATED SUPPLEMENT TO PROPOSED LITIGATION PLAN -- 1
         Case 1:18-cv-00187-REB Document 92 Filed 11/05/18 Page 2 of 4




administrative records. The parties, having conferred, respectfully submit the following joint

proposal for the court’s consideration:

              Federal Defendants shall produce the administrative record for IM 2018-026 on or

               before March 1, 2019.

              Federal Defendants shall produce the administrative record for Normally

               Pressured Lance on or before April 17, 2019.

              Federal Defendants shall produce the Interior Board of Land Appeals (IBLA) case

               file for Normally Pressured Lance when it is prepared.

              The parties will continue to meet and confer to identify which final actions will be

               litigated in Phase Two and shall propose a schedule for production of the

               remaining Phase Two administrative records on or before February 5, 2019.


Dated this 5th day of November, 2018.


Respectfully submitted,

/s/ Sarah Stellberg
Laurence (“Laird”) J. Lucas (ISB # 4733)
Todd C. Tucci (ISB # 6526)
Talasi B. Brooks (ISB #9712)
Sarah Stellberg (ISB #10538)
Advocates for the West
P.O. Box 1612
Boise, ID 83701
Tel: (208) 342-7024; Fax: (208) 342-8286

Attorneys for Plaintiffs




STIPULATED SUPPLEMENT TO PROPOSED LITIGATION PLAN -- 2
        Case 1:18-cv-00187-REB Document 92 Filed 11/05/18 Page 3 of 4




BART M. DAVIS (ISB # 2696                  /s/ Bret Sumner
United States Attorney                     Bret Sumner, Pro Hac Vice
CHRISTINE ENGLAND, CA Bar # 261501         Malinda Moran, Pro Hac Vice
Assistant United States Attorney           BEATTY & WOZNIAK, P.C.
District of Idaho                          216 Sixteenth St., Suite 1100
Washington Group Plaza IV                  Denver, CO 80202-5115
800 East Park Boulevard, Suite 600         Tel: 303-407-4499; Fax: 800-886-6566
Boise, Id 83712-7788                       bsumner@bwenergylaw.com
Tel: (208) 334-1211; Fax: (208) 334-1414
                                           /s/ Paul Turke
JEFFREY H. WOOD                            Paul A. Turcke (ISB No. 4759)
Acting Assistant Attorney General          MSBT Law, Chtd.
JOHN S. MOST, Virginia Bar No. 27176       7699 West Riverside Drive
U.S. Department of Justice                 Boise, ID 83714
Environment & Natural Resources Division   Tel: (208) 331-1800; Fax: (208) 331-1202
Natural Resources Section                  pat@msbtlaw.com
P.O. Box 7611
Washington, DC 20044                       Attorneys for Western Energy Alliance
Tel: (202) 724-7386; Fax: (202) 526-6665
                                           /s/ Mike Robinson
/s/ Luke Hajek                             Michael M. Robinson, WSB No. 6-2658
LUTHER L. HAJEK, CO Bar No. 44303          Erik E. Petersen, WSB No. 7-5608
U.S. Department of Justice                 Senior Assistant Attorneys General
Environment & Natural Resources Division   Wyoming Attorney General’s Office
Natural Resources Section                  2320 Capitol Avenue
999 18th Street                            Cheyenne, WY 82002
South Terrace, Suite 370
Denver, CO 80202                           /s/ Paul Turke
Tel: (303) 844-1376; Fax: (303) 844-1350   Paul A. Turcke (ISB No. 4759)
Luke.Hajek@usdoj.gov                       MSBT Law, Chtd.
                                           7699 West Riverside Drive
Attorneys for Defendants                   Boise, ID 83714
                                           (208) 331-1800 (phone)
                                           (208) 331-1202 (fax)
                                           pat@msbtlaw.com

                                           Attorneys for the State of Wyoming




STIPULATED SUPPLEMENT TO PROPOSED LITIGATION PLAN -- 3
         Case 1:18-cv-00187-REB Document 92 Filed 11/05/18 Page 4 of 4




                               CERTIFICATE OF SERVICE

        I hereby certify that on this 5th day of November 2018, I electronically filed the
foregoing STIPULATED SUPPLEMENT TO PROPOSED LITIGATION PLAN with the Clerk
of the Court using the CM/ECF system, which sent a Notice of Electronic Filing (NEF) to the
following persons who are counsel for opposing parties in this matter:

 Counsel for Federal           Counsel for Defendant-         Counsel for Proposed
 Defendants                    Intervenors Western            Defendant-Intervenor
                               Energy Alliance and State      Jonah Energy LLC
 John Shaughnessy Most         of Wyoming
 U.S. Dept. of Justice                                        Ausey H Robnett, III
 john.most@usdoj.gov           Bret A. Sumner                 arobnett@LCLattorneys.com
                               bsumner@bwenergylaw.com
 Luther L. Hajek                                              Kathleen C Schroder
 U.S. Dept. of Justice         Michael K Cross                katie.schroder@dgslaw.com
 luke.hajek@usdoj.gov          mcross@bwenergylaw.com
                                                              Gail L Wurtzler
 Christine Gealy England       Paul A. Turcke                 gail.wurtzler@dgslaw.com
 christine.england@usdoj.gov   pat@msbtlaw.com

                               Erik Edward Petersen
                               erik.petersen@wyo.gov

                               Michael M. Robinson
                               mike.robinson@wyo.gov




                                                               /s/ Sarah Stellberg




JOINT PROPOSED LITIGATION PLAN --            4
